                 Case 3:20-cv-05588-BAT Document 31 Filed 03/29/21 Page 1 of 5




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     ANNIE H.,
 8
                                Plaintiff,                   CASE NO. C20-5588-BAT
 9
            v.                                               ORDER REVERSING THE
10                                                           COMMISSIONER’S FINAL DECISION
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Plaintiff appeals the ALJ's decision finding her not disabled. She contends the ALJ

14   erroneously discounted her testimony, misevaluated the medical opinion evidence, formulated an

15   insufficient residual functional capacity (“RFC”) determination, and relied upon vocational

16   expert (“VE”) testimony that failed to include all of her limitations. Dkt. 27 at 3. 1 As discussed

17   below, the Court REVERSES the Commissioner’s final decision and REMANDS the case for

18   further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

19                                            BACKGROUND

20          In March 2017, Plaintiff applied for benefits, alleging disability as of September 13,

21   2016. Tr. 200-215. Her applications were denied initially and on reconsideration. Tr. 127-30,

22
     1
       Plaintiff’s opening brief does not conform to the Court’s scheduling order, which instructs
23
     parties to list the disputed issues beginning on the first page of briefing. See Dkt. 24 at 2. In the
     future, counsel should take care to follow the Court’s instructions to avoid a stricken brief.


     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION - 1
              Case 3:20-cv-05588-BAT Document 31 Filed 03/29/21 Page 2 of 5




 1   136-41. The ALJ conducted a hearing in October 2018 (Tr. 32-74) and issued a decision finding

 2   Plaintiff not disabled. Tr. 15-26. The Appeals Council denied Plaintiff’s request for review,

 3   making the ALJ’s decision the Commissioner’s final decision. Tr. 1-6.

 4                                       THE ALJ’S DECISION

 5          The ALJ found:

 6          Step one: Plaintiff had not engaged in substantial gainful activity since the alleged onset
            date.
 7
            Step two: Plaintiff had the following severe impairments: degenerative disc disease,
 8          status post cervical fusion; diabetes; and obesity.

 9          Step three: These impairments did not meet or equal the requirements of a listed
            impairment.
10
            RFC: Plaintiff can perform light work, with additional limitations: she can lift/carry 20
11          pounds occasionally and 10 pounds frequently in an eight-hour workday. She can
            stand/walk for six hours and sit for six hours in an eight-hour workday. She can
12          occasionally push/pull with the non-dominant right upper extremity. She can
            occasionally climb ramps and stairs. She can never crawl and climb ladders, ropes, or
13          scaffolds. She can never reach overhead with the non-dominant right arm. She can
            frequently handle and finger with the non-dominant right hand. She must avoid
14          concentrated exposure to extreme heat, vibration, pulmonary irritants, and hazards such
            as unprotected heights and moving machinery.
15
            Step four: Plaintiff can perform her past work, and is therefore not disabled.
16
     Tr. 15-26.
17
                                              DISCUSSION
18
     A.     Plaintiff’s Testimony
19
            The ALJ discounted Plaintiff’s testimony on the grounds (1) the medical evidence shows
20
     Plaintiff’s neck and right arm symptoms improved somewhat with surgery, (2) Plaintiff received
21
     minimal treatment for her low back condition and her diabetes stabilized with medication, (3)
22
     objective testing showed many normal findings and the deficits that did persist were not
23
     disabling but consistent with light work, (4) Plaintiff magnified her symptoms during a



     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION - 2
               Case 3:20-cv-05588-BAT Document 31 Filed 03/29/21 Page 3 of 5




 1   consultative examination, (5) Plaintiff’s daily activities were more robust than she reported, and

 2   (6) Plaintiff received unemployment benefits during a time she now claims to have been

 3   disabled. Tr. 19-24. An ALJ’s reasons to discount Plaintiff’s testimony must be clear and

 4   convincing. See Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

 5          Plaintiff claims the ALJ erred but fails to challenge the ALJ’s first three reasons. Dkt. 17

 6   at 4-7. This failure is fatal to her claim because the unchallenged reasons the ALJ articulated are

 7   valid grounds to support the ALJ’s determination to discount Plaintiff’s testimony. Hence, even

 8   assuming the challenged reasons are erroneous, the error is harmless. See Carmickle v. Comm’r

 9   of Social Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008) (Including an erroneous reason

10   among other reasons to discount a claimant’s credibility does not negate the validity of the

11   overall credibility determination and is at most harmless error where an ALJ provides other

12   reasons that are supported by substantial evidence). .

13   B.     Medical Opinion Evidence, RFC, and VE Testimony

14          The ALJ found the October 2017 opinions of Dr. Gaffield and the State agency

15   consultant are persuasive and consistent with the record. Tr. 24-25. Plaintiff argues the ALJ

16   erred because after these opinions were written, more medical evidence was generated. Dkt. 27

17   at 8-9. The Court rejects the argument to the extent it implies the ALJ did not consider all of the

18   evidence, because the decision shows the ALJ considered all of the medical evidence in

19   determining Plaintiff's RFC. See Tr. 22-25.

20          Plaintiff also argues the ALJ should have developed the record by obtaining a

21   consultative psychological examination, because Dr. Gaffield’s finding of Waddell’s signs

22   indicates the need for such an examination. Dkt. 27 at 9. However, Dr. Gaffield never assessed

23   psychological limitations, Plaintiff never alleged psychological conditions or limitations, and




     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION - 3
               Case 3:20-cv-05588-BAT Document 31 Filed 03/29/21 Page 4 of 5




 1   Plaintiff cites no evidence of record suggesting she has a psychological limitation. Under these

 2   circumstances, the Court finds the ALJ’s duty to develop the record was not triggered by Dr.

 3   Gaffield’s mention of Waddell’s signs. See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir.

 4   2001) (“Ambiguous evidence, or the ALJ’s own finding that the record is inadequate to allow for

 5   proper evaluation of the evidence, triggers the ALJ’s duty to ‘conduct an appropriate inquiry.’”

 6   (quoting Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996))).

 7          Plaintiff also argues the RFC determination fails to account for all assessed limitations,

 8   specifically kneeling, bending, and stooping restrictions. Dkt. 27 at 9. The Court agrees. The

 9   ALJ failed to address the postural limitations of kneeling, bending, or stooping, despite the fact

10   Dr. Gaffield found Plaintiff was limited to 20 degrees in back extension, 30 degrees in flexion

11   and 20 degrees in side bending. Tr. 477. Dr. Gaffield stated under the diagnosis section of his

12   report, Plaintiff has cervical pain with restricted motion and low back pain with "limited range of

13   motion." Tr. 478. Under postural activities, the doctor stated such activities "can be performed

14   occasionally limited by her limited lumbar motion." Tr. 478. The ALJ found Dr. Gaffield's

15   opinion persuasive but failed to include in the RFC the doctor's opinion Plaintiff has limited

16   lumbar motion, i.e. she has limitations in bending at the waist. See Tr. 19. This error is not

17   harmless because the vocational expert testified "So stooping, bending at the waist. So if they

18   can do no stooping, they can basically do no work." Tr. 72.

19                                            CONCLUSION

20          The ALJ harmfully erred by failing to address the bending/stooping limitations assessed

21   by Dr. Gaffield in his report, a report the ALJ found persuasive. Although Plaintiff asks the

22   Court to remand the case for an award of benefits, the Court finds additional proceedings are

23   necessary to permit the ALJ to assess whether Plaintiff's stooping/bending limitations are




     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION - 4
               Case 3:20-cv-05588-BAT Document 31 Filed 03/29/21 Page 5 of 5




 1   disabling or whether there are jobs she can nonetheless perform. Additional assessment and VE

 2   testimony are required to make findings on this issue and it is thus appropriate that further

 3   administrative proceedings be ordered. For the foregoing reasons, the Commissioner’s final

 4   decision is REVERSED, and this case is REMANDED for further administrative proceedings

 5   under sentence four of 42 U.S.C. § 405(g). On remand, the ALJ shall assess the impact of

 6   Plaintiff's bending/stooping limitation, develop the record and redetermine the RFC as needed,

 7   and proceed to the remaining steps as appropriate.

 8          DATED this 29th day of March 2021.

 9

10                                                                A
                                                           BRIAN A. TSUCHIDA
11                                                         Chief United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER REVERSING THE COMMISSIONER’S FINAL DECISION - 5
